Explanations of vote
Oral explanations of vote
(IT) With this vote, the European Parliament has expressed its confidence in the European Ombudsman, whose mandate will last until the end of our parliamentary term.
I must point out that this is a positive vote for all of us, for all European citizens. The European Ombudsman will deal with citizens' complaints concerning the maladministration of our institutions. The Ombudsman has responded before Parliament, he has answered questions concerning how to make his own work more transparent, how to improve cooperation between Parliament and the Ombudsman's officers, as well as communication with the public.
His role will be very important in defending European citizens, in helping them in their contacts with public administration, and perhaps also in making European citizens feel they are in a common Europe. Reducing what is, at times, an unproductive burden of bureaucracy is an objective that we must all work towards.
The European Union will be even more political if it is able to put citizens at the heart of its action. This is why I hope that the new Ombudsman will be able to apply past experiences to further improve the positive relationship with European citizens.
(IT) Mr President, ladies and gentlemen, I believe that our rapporteur, Mrs Joly, and all the political groups, have done an excellent job of drafting this report, which I, along with my colleagues from the European People's Party (Christian Democrats), strongly support.
In particular, I would like to express my support for the part of the report in which it is highlighted that negotiations on the revision of the Cotonou Agreement should take account, on the one hand, of the consequences of the financial crisis, and, on the other, of migration and, above all, of the need to curb illegal immigration.
This, in fact, has a very negative impact, both on the economies of the ACP countries, which, as a result of immigration, are losing the labour force and the qualified workers that are necessary for development, and on those EU countries that are the worst hit by illegal immigration, countries such as Italy, whose capacity to absorb immigrants has economic and occupational limits that cannot be exceeded if a social decline is to be avoided.
(NL) Mr President, I voted against the Joly report even though I believe we all agree on one of its central arguments, namely that we need to conduct a policy that focuses on promoting the economic development of the African countries themselves, in order to combat the brain drain and enable skilled Africans to devote themselves to the development of their own countries at long last. I understand and support this. Why, then, does the same report argue so stubbornly in favour of a policy of new emigration from African countries and of new immigration to Europe? After all, this actually promotes the brain drain of the most skilled, dynamic and enterprising Africans. I maintain that the 'Blue Card' is disastrous for Europe and particularly harmful to Africa and the African people. The 'circular migration' that is mentioned, last but not least, is a pipe dream, as these immigrants do not return home and a new breeding ground for illegal immigration is created.
Mr President, our agenda this week, and today particularly, has been thin, meagre and truncated. We all know why. The week has been given over to backroom manoeuvring. I would say manoeuvring in smoke-filled rooms but, this being Brussels, I will say smoke-free rooms.
We have come through this nonsense of the hearings. It has produced candidates concerning whom I have to say that I have not heard of a single Member of this House who thinks we are now about to appoint the 27 best-qualified men and women in the whole of the European Union to the awesome powers concentrated in the hands of the European Commission. Not only will they be the executive, they will also have the right to initiate law - a concentration of power that is extraordinary in any context, but all the more so when we bear in mind that they are not directly answerable to the electorate. This is the most exclusive electorate in Europe - 736 MEPs get to decide who will run the continent.
You do not have to be a eurosceptic to find that objectionable. It seems to me extraordinary that this continent, which exported the idea of representative government and parliamentary democracy, which carried the seeds of democracy to far continents where they found fertile soil, should now have taken the axe to the ancestral tree here in Europe. All of us are diminished by that process.
Mr President, when considering EU-ACP relations, surely the first principle should be how we help take people out of poverty in many of these countries.
When I speak to entrepreneurs in these countries, they complain to me about how, even 40 years after independence for many of them, they have suffered from the problems of 40 years of socialism, where they are still dependent on primary economies and also over-dependent on aid.
The entrepreneurs in these countries also tell me how trade barriers actually harm these countries and how it makes imports of food and medicines more expensive for the very poorest citizens. They complain about EU tariff and non-tariff barriers, and I am glad that the EU-ACP goes some way to tackling some of the tariff barriers, if not the non-tariff barriers.
I am also pleased that the Commission has actually set up a unit that helps entrepreneurs in developing countries to export into the EU. We must remember the first principle is that the best way to help the poorest out of poverty is to encourage more trade and to help the entrepreneurs in poorer countries.
(NL) Mr President, paragraph 31 alone, which calls on the Commission to include the principle of circular migration and its facilitation by granting circular visas, was sufficient reason to vote against the Joly report. 'Circular migration' is a mirage. It is something that exists in official EU documents and the like but not - with a few exceptions - in the real world. What circular migration boils down to is that an immigrant is granted a limited residence permit but remains in Europe after its expiry date and goes underground. This is the reality of so-called circular migration. Circular migration is a driving force for illegal immigration; the Commission knows it and Parliament knows it too. Nevertheless, this term is used time and time again to make people believe that many immigrants return to their countries of origin further down the line. We would do well, therefore, to stop covering up reality as soon as possible.
Mr President, with your permission, I just want to make a point regarding time-keeping because far too often here in this House, too many people are going way over their time - and they are allowed to do so. Some take nearly double the time allotted. I would appeal to the President and Vice-Presidents to use their gavel to effect, so that time-keeping is within the rules and that those who want to come in on catch-the-eye, etc. have an opportunity to do so.
Written explanations of vote
Mr President, the role of the European Ombudsman for the citizens is of vital importance for the proper functioning and the transparency of the European institutions, which represent some 27 Member States and almost 500 million citizens. I would like to focus, in this House, on the importance of the Ombudsman's role in the protection of EU languages, given the numerous complaints received in the past few years concerning linguistic discrimination, complaints which have also concerned the Italian language. I am therefore delighted by the reappointment of the European Ombudsman and, as well as wishing him well in his work, I invite him to pay due attention to linguistic protection.
I welcome the re-election of Nikiforos Diamandouros to the office of European Ombudsman for another term until 2014. I also support the Ombudsman in his following primary objectives: to ensure that the European Union's citizens will enjoy the benefits and resources of the Treaty of Lisbon and to achieve better cooperation with national and regional ombudsmen, thereby ensuring greater transparency of activity at European level.
in writing. - I fully support the re-election Mr Nikiforos Diamandouros to the office of European Ombudsman. The European Ombudsman investigates complaints against the institutions and bodies of the European Union. The Ombudsman must be an independent, non-partisan and impartial public servant. Mr Diamandouros has proven himself to be a highly professional and efficient advocate on behalf of the citizen. He has not been fearful of being critical of any European Institution, including the European Parliament, when necessary. Now that the Charter of Fundamental rights has the same legal value as the treaties, I am confident that the charter, and especially, the right to good administration, will be at the heart of Mr Diamandouros' work as Ombudsman.
In a Europe that wishes to be closer to citizens and more at the service of the people of Europe, it is essential that those people are able to exercise effective control over the institutions and bodies of the EU. This is precisely where the role of the European Ombudsman proves to be indispensable, as the citizens report to him any administrative irregularities, discrimination, abuse of power or absence, or the refusal to answer a specific question put to an EU institution or body.
In this regard, I welcome the election of the new European Ombudsman for the next five years, and hope that in his mandate, he will be guided by the founding values of the European Union - liberty and justice. This will ensure that European citizens have better institutions and effective control over them, making the EU stronger, fairer and more united.
The European Ombudsman acts in order to tackle cases of poor administration by Community institutions and bodies, either on his own initiative, or by following up a complaint. This means that the European Ombudsman is helping to construct a Europe of Citizens just as the Treaty of Lisbon has entered into force and the Charter of Fundamental Rights of the European Union has become legally binding. It should be noted that the right to good administration is a fundamental right for European citizens, enshrined in Article 41 of the Charter of Fundamental Rights of the European Union.
In 2001, the European Parliament approved a resolution on the Code of Good Administrative Behaviour, which must be respected by the institutions and bodies of the European Union. I would argue that this code should become a European law, which would have legislative coherence in the EU and would be a guarantee that those very basic principles would be adhered to by its institutions when dealing with citizens. It is crucial that European citizens know their rights and how they can go about protecting them and recovering them if they are violated.
Mr President, in the European Parliament, we have, in fact, evaluated Mr Diamandouros' work as Ombudsman every year when we debated the annual reports he submitted, and they have always received top marks. In the course of his work during two terms of office, Mr Diamandouros has undertaken numerous initiatives to raise awareness of the office of Ombudsman, which has meant that increasing numbers of citizens have been using his help. The latest figures, which come from 2008, show 3 406 complaints in comparison with 3 211 the year before. It is worth noting the fact that the Ombudsman has not restricted himself just to examining complaints which are formally admissible, but has also given information about the possibility of claiming rights in the case of complaints which do not, in fact, come within his remit.
In addition, Mr Diamandouros has initiated very valuable cooperation between ombudsmen of the individual Member States, which has enabled exchange of information and good practices. On his initiative, liaison officers have been appointed in the offices of national ombudsmen, and information on the implementation and application of EU law is published in the 'Ombudsman Newsletter'. Therefore, I sincerely congratulate Mr Diamandouros on his achievements and on his re-election as European Ombudsman, and am counting on fruitful cooperation during the current term of the European Parliament.
in writing. - Dear colleagues, I rise today in appreciation of the work of our ombudsman, Mr Nikiforos Diamandouros. He has executed his duties in line with all of the rules and he has done so with independence and integrity. He is someone who is championing the principal that EU institutions must be transparent. Let's be frank colleagues; our citizens are not as engaged in European affairs as we would like them to be. Therefore, it is necessary that our EU institutions operate as if from behind a pane of glass. This ombudsman has so far demonstrated an ability to operate with this principal so I welcome his re-appointment. Many thanks.
in writing. - I am very pleased that Nikiforos Diamandouros has been re-elected as European Ombudsman. He has been a very good champion of citizens' rights, and I am pleased he will continue in this role.
In the vote to elect the Ombudsman, I voted for Pierre-Yves Monette. He was the only one to take the trouble to introduce himself to the non-attached Members of the European Parliament and to answer their questions.
We have, today, reached a decision on the election of the European Ombudsman. This election is extremely important for the citizens of the European Union, because the European Ombudsman deals with the protection of human rights. He examines complaints made by EU citizens about improprieties in European institutions. In this way, Europeans have a certain kind of control over every body, office, institution and agency of the Union.
Therefore, it is extremely important that our citizens be aware of their rights. They need to know that, following the entry into force of the Treaty of Lisbon, their influence on the functioning of EU institutions has increased. In addition, according to the new ombudsman, the European Ombudsman is going to work more closely with other European institutions. It is also pleasing that citizens of the new Member States are making use of the possibility to lodge a complaint, which is testified by the relatively high number of complaints recorded in previous years. This shows that the residents of the new Member States are interested in issues connected with the European Union and are not indifferent to the EU.
I voted in favour of the report on the temporary suspension of the autonomous Common Customs Tariff duties on imports of certain industrial products in the autonomous regions of the Azores and Madeira, as this aims to increase the competitiveness of economic operators from the Azores (manufacturers, distributors, wholesalers and retailers). This would ensure more stable employment in the Azores and thus overcome the economic disadvantages that exist due to the islands' location.
This temporary suspension of taxes, allowing local economic operators in the Azores and Madeira to import a certain amount of raw materials, parts, components and finished products duty-free, covering areas such as fishing, agriculture, industry and services, provides favourable conditions for long-term investment.
These measures will also go some way to helping small and medium-sized enterprises and local farmers, allowing them to create jobs and invest in the outermost regions. Given the current economic crisis, the need for specific measures to stimulate economic activity and stabilise jobs is paramount.
I voted in favour of the resolution on the proposal for a Council regulation temporarily suspending autonomous Common Customs Tariff duties on imports of certain industrial products into the autonomous regions of Madeira and the Azores on the basis of the report by my excellent Polish colleague, Mrs Hübner. The regional authorities of Madeira and the Azores, in agreement with the government of their Member State, Portugal, have requested the temporary suspension of Common Customs Tariff duties to promote the competitiveness of local economic operators and to stabilise employment in these outermost regions of the Union. I am completely in favour of the Union supporting the special features of the outermost territories, provided that such tolerance does not feed speculation or deviate from its intended objective.
I support the Commission's proposal on the temporary suspension of the application of Common Customs Tariff duties, as I believe that the EU must demonstrate, and not just declare its solidarity with regions fighting the consequences of the economic crisis. I believe this measure is coordinated with the European Economic Recovery Plan, because the economic crisis has affected different EU Member States and EU regions in different ways, and therefore we must ensure that there are measures to meet the specific economic needs of each Member State or region.
Since these islands are dependent on tourism, and tourism is in decline, there is a growing threat of unemployment and the collapse of small and medium-sized business and this would hit the inhabitants of these far off islands particularly hard. By applying the customs exemption, the Community must also ensure that this measure ensures the basic objective - to promote local enterprise and help local farmers and small and medium-sized businesses to survive this difficult period - and that these principles are applied to other EU Member States.
The development of the outermost regions is severely hampered by factors such as the structure of society and the economy, extreme remoteness and insularity, their small size, difficult terrain and climate, and their economic dependency. This means that it is vital that the European Union continues to pay special attention to these regions, identifying problems and areas of potential, studying their differences and weaknesses, so that it can implement policies and measures that are suitable for their economic and social development. I welcome the proposal for a Council regulation, as this represents an incentive for sustainable development and the integration of the outermost regions into the world economy. The temporary suspension of the Common Customs Tariff duties will allow the autonomous regions of Madeira and the Azores to overcome the economic disadvantages that arise from their geographical location, and also tackle the specific effects that they are experiencing due to the economic crisis. I applaud the initiative by the regional authorities of Madeira and the Azores and their commitment in contributing to a development strategy for their regions, which also contributes to the competitiveness of the European Union, and its capacity for sustainable economic development.
I voted in favour of the report on the temporary suspension of autonomous Common Customs Tariff duties on imports certain industrial products into the autonomous regions of Madeira and the Azores. This suspension will help to strengthen the competitiveness of local economic operators and will contribute to creating and maintaining jobs in the outermost regions, acting as a counterbalance to the economic disadvantages arising from their geographical location, without affecting the consolidation of the internal market or the principle of free competition within the EU.
I believe that the temporary suspension of autonomous customs duties is essential in order to strengthen the competitiveness of economic operators in the Portuguese Autonomous Regions of Madeira and the Azores, so as to ensure more stable employment on these islands.
This suspension will allow local economic operators on Madeira and the Azores to import raw materials, parts, components and finished products duty-free, since these products are to be used locally, for processing or manufacturing.
The approval of this exception is crucial for the development of these Portuguese Autonomous Regions, both of which rely heavily on the tourism industry and are consequently highly vulnerable to the volatility of this sector. This means that their full economic development is limited by the characteristics of their local economy and their geographical position.
In the light of this, any incentive for local industry certainly provides support necessary for improving the living conditions for local people, and opens the way for the creation of jobs on the islands, which is essential for retaining people and creating conditions for development.
The temporary suspension of the Common Customs Tariff duties will allow local economic operators in the autonomous regions of Madeira and the Azores to import a certain quota of raw materials, parts, components and finished products duty-free. These raw materials will have to be used in farming and for industrial processing and maintenance in the autonomous regions.
This suspension will be in force until 31 December 2019, and measures are expected to be put in place to prevent this giving rise to any unfair competition. This strengthens the competitiveness of SMEs and farmers in our autonomous regions of Madeira and the Azores.
This measure is tailored to the specific needs of these outermost regions, and will stimulate economic activity, thus helping to stabilise employment. The local economies of Madeira and the Azores largely depend on domestic and international tourism, which have been affected by the current economic crisis. This means that this suspension is completely justified, and it is expected to have a positive impact on the economic development of these regions.
I would like to call for swifter analysis and decision making in these kinds of processes, so that we can respond to them in a more efficient and timely manner.
I therefore voted in favour.
The regional authorities of Madeira and the Azores called for the introduction of the temporary suspension of autonomous Common Customs Tariff duties on imports of certain industrial products, with the aim of strengthening and ensuring more stable productivity and employment in these outermost regions.
We agree with the content of the proposals contained in the document. However, we believe that components which fall outside the agricultural purposes stipulated in the regulation could also be considered as components for industrial purposes, particularly in the field of energy and the environment, such as parts and components for the energy industry, especially so-called 'clean energy' (wind power, solar power, etc.)
The suspension of the autonomous Common Customs Tariff duties on imports of certain industrial products into the autonomous regions of Madeira and the Azores until 2019 is very important for these outermost regions of the EU at this time of global economic crisis. It is vital for helping SMEs and local farmers, as it will strengthen the competitiveness of local economic operators and ensure more stable employment in these regions.
The regional authorities of Madeira and the Azores have requested the temporary suspension of the Common Customs Tariff duties in order to strengthen the competitive position of the local economic operators and stabilise employment in these outermost regions of the Union. In order to ensure that the goods imported, be they raw materials parts or finished products, do not distort competition, they will be subject to controls ensuring their use by local companies on the islands for a period of at least two years before they can be sold freely to companies situated in other parts of the Union. How is that to be implemented in practice? As no plausible clarification can be given, I have abstained from the vote.
I welcome the position that the Commission has taken on the 10-year suspension of autonomous Common Customs Tariff duties on imports of certain industrial products into the autonomous regions of Madeira and the Azores, and the report by Mrs Hübner, which together:
1. Establish positive discrimination in favour of the outermost regions of the Azores and Madeira, acknowledging that the structural limitations that affect these regions are permanent by their very nature;
2. Create conditions for stimulating economic activity and employment in the island groups, thus also contributing to demographic stability in the islands.
This is an example of the cohesion that can be achieved by a European Union built on the principle of solidarity.
The development of the outermost regions is circumscribed by their remoteness, insularity, climate and difficult geographical features, and their economic dependence on a limited number of goods and services.
The regulation that we will vote upon today will allow Madeira and the Azores to import a range of finished products for agricultural, commercial or industrial use, along with raw materials, parts and components for use in agriculture, processing or industrial maintenance, with the benefit of exemption from customs duties until the end of 2019.
Furthermore, this exemption will be extended to the whole territory of both regions, not only their duty-free zones, thus benefiting all types of local economic operators.
I recall that this matter was subject to a simplified legislative procedure so as to speed it up. The Chair of the Committee on Regional Development herself was the rapporteur for the proposal, which has allowed it to be submitted to plenary for voting without it being put to debate.
I am very happy with the final result, which incorporates the amendments that I proposed, covering a range of products to equip the Free Zone of Madeira, contained in a regulation from 2000 but having lapsed in 2008, along with additional requests presented in 2008 and 2009, which were not contained in the initial proposal by the Commission.
The proposal from the European Parliament's Committee on Legal Affairs proposing the appointment of Ana Palacio Vallelersundi to the panel set up under Article 255 of the Treaty on the Functioning of the European Union is, in principle, to be welcomed. However, from an institutional point of view, it is incomprehensible why a separate panel of seven people should make binding proposals to the national governments. I therefore voted against this proposal.
In today's vote on the appointment of Ana Palacio Vallelersundi to the panel set up to assess candidates' suitability to perform the duties of judge or advocate-general in the Court of Justice and the General Court, I voted against the proposal, because, in addition to the candidates' first-rate legal knowledge, I expect the person appointed by the European Parliament also to examine their social suitability and competence. In this regard, I have no confidence in Mrs Palacio, because I fear that she would not take account of the possession of social values and an understanding of human nature when assessing the judges and advocates-general. Particularly in view of the stipulation of the goals and values in the Treaty of Lisbon - the social market economy has been mentioned here - and the enshrining of the EU Charter of Fundamental Rights in primary law, this will be absolutely essential in the selection of judges and advocates-general in future.
The temporary suspension of autonomous Common Customs Tariff duties on imports of certain industrial products into the autonomous regions of Madeira and the Azores is intended to give a long-term perspective to investors and enable economic operators to reach a certain level of industrial and commercial activities. As a socialist, I believe that these measures should be retained for as long as these regions are facing major economic problems. I welcome the Commission's proposal because the adoption of this measure will bring stability to employment in the medium term and to the economic and social environment in these outermost regions of Europe which are faced with specific problems. However, I cannot but draw your attention to the risks which the temporary suspension of customs duties entails for products which have originated from such countries. This is why we must monitor closely the impact this suspension has on competition.
In accordance with Article 255 of the Treaty on the Functioning of the European Union, the European Parliament is one of the institutions which proposes candidates to be members of the panel whose task it is to give an opinion on candidates' suitability to perform the duties of Judge and Advocate-General of the European Court of Justice. In view of the fact that there are only seven members of the panel and that their task is a very responsible one, it is important they be persons of impeccable reputation and high ability. As a Member of the European Parliament and thanks to the new powers given by the Treaty of Lisbon, I have an influence on the election of one of the seven people on the panel, and I am pleased with the candidature of Mrs Palacio Vallelersundi. Mrs Palacio Vallelersundi was a Member of the European Parliament for eight years, and was twice elected by fellow Members as a member of the Conference of Committee Chairs.
She was also Chair of the Committee on Legal Affairs and the Internal Market and the Committee on Justice and Home Affairs. In addition, her other professional achievements, such as holding the position of Chief Adviser to the World Bank and being Spain's first female Minister for Foreign Affairs, do not leave any doubt that she will be the right person in the right job.
I voted in favour of the report on the revision of the ACP-EU Partnership Agreement because I believe that this text contains key elements to be taken into account in the negotiations that are currently under way.
The coherence of different European policies - whether in trade, development or agriculture and fishing - should be the principle foundation for our relations with this bloc of developing countries.
The new situation, represented by strategic partnership agreements, must be taken into account. These agreements, which are essentially trade agreements, create new platforms for parliamentary dialogue and are to be respected. The new challenges that we are facing, such as climate change and the economic crisis, should give rise to responses that will be included in the new Cotonou Agreement, which is expected to be finalised in March.
It is also important that the European strategy for relationships with ACP countries takes account of the closeness and contacts which the outermost regions have with these countries. The outermost regions can act as the prime intermediaries for the EU in economic partnership agreements. The outermost regions give a special dimension to external action by the EU, thus participating in the development of a genuine policy of broader neighbourhood.
I voted in favour of the report by my fellow French Member, Mrs Joly, on the second revision of the ACP (African, Caribbean and Pacific)-EU Partnership Agreement ('Cotonou Agreement'). I share the positions of this report on the need to adapt the use of this special instrument with the ACP countries in the light of the current crises, such as climate change, soaring food and fuel prices, the financial crisis and extreme poverty in Africa. The ACP countries are partners of the European Union, and we must nurture this partnership with the aim of having allies in the major negotiations on global governance that are due to take place.
I voted in favour of the report on the Second review of the ACP-EU Partnership Agreement (the Cotonou Agreement). This is a timely report and it is right and proper that the issue of the Economic Partnership Agreement be discussed on a continuous basis. The primary aims of the Cotonou Agreement are to end poverty, to support sustainable development and to help ACP countries integrate with the global economy.
The agreements and trade talks which are currently taking place, and those which will take place in the future, must move toward fulfilling and strengthening the provisions of the EU and its partners in relation to child labour.
Article 50 of the Cotonou Agreement relates to the promotion of fair working standards and to the improvement of international measures to end child labour. Issues that relate to child labour must be given top priority in EU trade agreements.
As such, I welcome the articles of the report which request that the EU and the ACP start discussions on the future of ACP-EU relations from 2020 onward and which recommend giving a larger role in this process to independent parties, i.e. organisations that are not states or governments.
in writing. - The second revision of the Cotonou Agreement is taking place in a very challenging environment when the global economy is facing crisis. I believe that the revision of the agreement will allow the major principles of cooperation between the EU and the ACP countries to be refreshed and reinforced. The situation has changed since the agreement was first signed and new challenges and problems have arisen. The negotiations on the agreement should encompass such extremely important points as the fight against climate change in developing countries, the practical use of immense renewable energy resources, the food crisis and the acquisition of arable land.
A lot of attention should be given to migration problems. In recent years, we have witnessed hundreds of young Africans drowning off the shores of the EU. Massive immigration is a result of failing economies, impoverishment of the people, human rights violations and many other causes. Those things should be addressed clearly in the revised agreement.
in writing. - I am voting in favour of the draft report on the second revision of the Cotonou Agreement, which introduces key issues about sustainable development and the gradual integration of ACP countries into the global economy. Issues such as climate change, energy security, training and cooperation in educational matters are essential for economic and social development in the ACP countries. Global warming, which predominantly affects developing countries, may also present an opportunity for us. The renewable energy resources that these countries have at their disposal are essential for their economic and social development, and allow them to move towards a state of energy independence, thus helping to tackle the global crisis. Likewise, investment in education and training is important in combating poverty, unemployment, illegal immigration and the brain drain, contributing to development in the ACP countries and helping them to build their own economy.
in writing. - I support this report, which asserts that the second revision of the ACP-EU Partnership Agreement must be consistent with the actual global crisis and be carried out in a way that fully respects a partnership of equals. This current second revision of the agreement is a great opportunity to address the root causes of the financial, climate change, food and energy crises, and to learn from past mistakes, bringing meaningful changes to the Cotonou framework, as well as enhancing ACP unity, cohesion and solidarity. The report calls for a stronger reinforcement of the human rights clauses and sanctions. Also the report expresses our regret that parliaments (European Parliament, JPA and national parliaments of the ACP countries) were not consulted by the Member States and had no input in the decision-making process leading to the identification of the areas and articles for revision and to the establishment of the negotiating mandate. The primary objective of the Cotonou Agreement is the reduction and, eventually, the eradication of poverty in a way consistent with the objectives of sustainable development and the gradual integration of the ACP countries into the world economy.
I voted in favour of the report on the second revision of the ACP-EU Partnership Agreement to defend the need for changes that will allow us to tackle the great challenges that we are currently facing, such as climate change, the financial crisis and the food crisis.
I welcome the support that Parliament has given to the ACP countries, which want to see climate change addressed as a cross-cutting issue in the second revised version of the Cotonou Agreement. However, I regret that the parliaments (the European Parliament, the Pan-African Parliament and the national parliaments of the ACP countries) have not taken the opportunity to contribute with proposals and to participate actively with Member States in the decision-making process for revising this important agreement.
I hope that the second revised version of the Cotonou Agreement will help to promote sustainable development in ACP countries, which will allow social cohesion and facilitate the fight against poverty.
The effects of the crisis, linked to climate change, are severely felt in the ACP countries, and are becoming increasingly worse. In view of this, the issue of food sovereignty is a vital one. Natural resources should be used properly and the development of renewable energy should be encouraged.
We need to guarantee that all the ACP countries will benefit from a commercial framework that is at least equivalent to the situation previously in force. I would also argue that the European Development Fund (EDF), which backs the cooperation policy for development within the scope of this agreement, should incorporate the budgetary powers of Parliament.
I therefore voted in favour.
Like the rapporteur, we also believe that the second revision of the Cotonou Agreement is a good time to make amendments.
The report sets out principles which, if implemented, would be a step towards improving the agreement, as illustrated by the defence of food sovereignty and security for ACP countries, along with the fight against tax havens.
At the same time, I would condemn certain important aspects, such as the attempt to move towards greater regionalisation in ACP-EU relations, due to the threat that this would pose to the coherence and strength of the ACP group of states.
Elsewhere, the report falls short of what is needed. The state of dependency and subordination to which the ACP countries are subject and the role that current policies on cooperation and development aid have played in establishing this state - a key issue - are not adequately addressed. The consequences that may arise from the implementation of the Economic Partnership Agreements proposed by the EU within this context are not addressed either.
The reservations and objections raised by several ACP countries should have been welcomed in the report, along with their priorities regarding, for instance, the European Development Fund.
in writing. - Dear colleagues, it is with delight today that I address this parliament as we have moved towards a more equal role in the relationship between richer and poorer countries while strengthening human rights. The revision of this agreement must be consistent with the needs of the new world we live in and must be based on a partnership of equals. This is a new world with a new economy where fair distribution of wealth and tackling climate change are new priorities. I wish to commend the work of my own group in the European Parliament who have inserted those principles of eradication of poverty into this revision.
This report undeniably contains some very valuable suggestions and often laudable intentions. The priority given to renewable energies, the obligation for multinationals operating in ACP countries to declare their profits and taxes, the incorporation of the concept of food sovereignty and the criticism of the externalisation by Europe of the management of migratory flows are all proposals that we support. However, we cannot ignore the fact that this report does not change anything in the Cotonou Agreement.
That agreement is a symbol of the European Union's complete adherence to the ultra-liberal logic of the WTO. We are not taken in: the 'development' referred to is a front for the self-serving motivations which have dominated this dismantling of the Lomé agreements. We denounce the implementation of the European Partnership Agreements set out in that agreement, the Commission's use of blackmail in the form of development aid to ensure their conclusion, and the resultant pillaging of the economies of the ACP countries. We are voting against this text so as not to support the European Union's abandonment of the one economic cooperation instrument that is not governed by the obsession with free and undistorted competition or its bowing to the demands of the United States at the WTO.
The recent tragedy that hit Haiti is proof that partnership agreements are not adequate for resolving problems. Therefore, this second revision of the Cotonou Agreement is an excellent opportunity to make adjustments relating to current challenges such as climate change, the steep increase in the price of food and petrol, the financial crisis, and the extreme deprivation in several ACP countries. This is the time to devise measures that will effectively solve the various problems that continue to affect the great majority of countries involved.
Mr President, ladies and gentlemen, I would like to congratulate the rapporteur and the various political groups on their excellent work on this report, which I fully support.
Within the report, I would like to focus attention on the negotiations on the revision of the Cotonou Agreement. In fact, such agreements should take account of varied critical aspects, such as the effects of the financial crisis, the increase in migratory flows and, above all, in illegal immigration.
I am convinced that only an adequate assessment of economic cooperation would make it possible to control the negative impact of the crisis and its consequences, both for the economy of ACP countries, which are losing that workforce and that qualified labour that are necessary for development, and for EU countries that are the worst hit by illegal immigration.
in writing. - It is important that all aspects of the Cotonou Agreement are reviewed in the light of recent developments which are having a significant impact on ACP countries. But I would particularly like to add my voice to the concerns about regional integration, which is relevant not just to ACP countries but also to Latin American countries and particularly the Andean Community. The effect of some trade agreements (agreements which are, according to Commission officials, supposed to promote development) can be to jeopardise trade between countries in a given region and therefore run contrary to the stated development objective of promoting regional integration. The European Union must constantly re-evaluate its trade policies and the impact they have in this regard. Failure to do so, or to act appropriately, risks negative effects on long-term development.
in writing. - I will vote for this report but I must make the point that certain organisations supported by the Commission, given the responsibility of delivering projects under EU-ACP partnerships, have been mired in corruption and have orchestrated a campaign of discrimination and victimisation against the members of staff who brought the said corruption to light.
I refer, of course, to the organisation known as CDE, who, with Commission support, have dismissed all whistleblowers from office and have done little to put right failings in the governance and senior management of this organisation.
When the OLAF investigation into CDE found that corruption had taken place and that the Commission had failed to exercise due diligence as members of the management board of the CDE at the time the fraud was taking place, one would have expected action and certainly protection for the whistleblowers concerned. Neither has happened, to the ultimate shame of the European Commission.
Whilst I vote in favour today, I wonder whether there is an urgent need in future to examine in more detail what appears to be the inability of the EU side of these partnerships to exercise proper financial control.
The Cotonou Agreement, dating from 2000, which regulates the cooperation between the EU and the African, Caribbean and Pacific (ACP) countries, is revised every five years. Its objectives are the eradication of poverty and the gradual integration of ACP countries into the global economy, whilst adhering to the objective of sustainable development. This revision is taking place against the background of a global financial crisis, rapid climate change, strain on food and energy prices, and a discussion on land use and the sustainability of foreign investment.
It is high time we strengthened parliamentary control of the country strategies and the European Development Fund (EDF) and strove for consistency in our trade, foreign and development policies. It is time we took a holistic approach to tackling climate change and put the maximum focus on renewable energy. It is time we combated illicit financial flow from developing countries and reformed European Investment Bank (EIB) policy in the direction of greater transparency with regard to tax havens. It is high time we recognised that land ownership and clean water are fundamental rights. It is time we admitted that fair access to natural resources really can help lift people out of poverty. The report emphasises this, and thus receives my support.
I abstained on Mrs Joly's report on the second revision of the ACP-EU Partnership Agreement.
This report contains a large number of specific proposals on the renegotiation of this agreement - more commonly known as the Cotonou Agreement - which I support.
For example, the need to take account of the situation of the world's poorest countries, in the light of their particular characteristics with regard to climate change, democracy and human rights, brain drain, corruption, and the particular features of their economy, particularly their agricultural economy.
However, the amendments tabled by the Group of the European People's Party (Christian Democrats) adopted in plenary alter the report completely. A particular example is Amendment 3, which denies populations the right to define their own agrarian policies.
Mr President, ladies and gentlemen, I voted in favour of the second revision of the ACP-EU Partnership Agreement (the 'Cotonou Agreement'). This agreement, which regulates the political, trade and development cooperation relations between the European Union and the 77 ACP countries, and which relates to the period 2000-2020, was already revised in 2005.
In the provisions forming the subject of the second revision, it is rightly requested that ad hoc provisions relating to climate change be included, that the provisions relating to renewable energy be reviewed, that the provisions relating to rural development and food safety be enhanced, and that greater efforts be made to curb illegal financial flows and tax havens.
I am certain that this revision will be able to strengthen the partnership relations between the EU and ACP countries and to ensure greater synergy and cooperation in view of the common objectives to be achieved.